DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 and 6 are objected to because of the following informalities:  
“a machining too” in claim 2, line 6 should read “a machining tool”
“the inner face of the housing” in claim 6, line 3 should read “the inner surface of the housing”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the spindle case" in line 4, 6-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the spindle case" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the spindle case" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the spindle case" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the spindle case" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the spindle case" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “an insertion groove” in line 11. However, this limitation already has antecedent basis in parent claim 9, making it unclear whether these limitations refer to the same “insertion groove” or a different “insertion groove”. For the purpose of examination, it has been assumed that these refer to different insertion grooves.
Claim 11 recites the limitation "the driving part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the machining tool" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide (JP 10249684).
Regarding claim 1, Koide teaches: A built-in type supersonic spindle (Abstract; Paragraph 0003) comprising: a housing (#170, #167) in which a supersonic vibrator (#150) is disposed at one side (see fig. 5-7); and a built-in spindle unit (#160, #130) disposed inside the housing (see fig. 5), wherein the supersonic vibrator gets in contact with the built-in spindle unit in order to transmit vibration generated from the supersonic vibrator to the built-in spindle unit (vibrator #150 applies supersonic vibration through the horn #160 to spindle unit holder that has spindle #120 mentioned in paragraph 0039), and wherein a spindle (#120 spindle accommodated in built-in spindle unit #130) of the built-in spindle unit is vibrated together with a bearing (#123, #124; see fig. 6, whereas there is a detailed view of #130), and is supported by the bearing to be rotatable (Paragraph 0036-0037).

Regarding claim 2, Koide teaches the device of claim 1, Koide further discloses: wherein the housing includes: a housing body (body pointed by #170 in fig. 5-7); a first opening part (#170 housing has an opening near vibrator #150, where housing #170 does not include section seen in annotated fig. below) formed at one side of the housing body to expose a portion (see fig. 5 and annotated fig. below, where a portion of supersonic vibrator #153 will be exposed to the outside) of the supersonic vibrator to the outside; and a second opening part (opening seen in fig. 5, where spindle #120 goes through towards the outside) formed at the other side of the housing body to expose a portion (see fig. 5, where spindle #120 portion is exposed outside of housing #170) of the spindle so that a machining too (#110) is combined with the second opening part, and wherein the built-in spindle unit includes a spindle case (case pointed by #130) in which the spindle and the bearing are accommodated.	

    PNG
    media_image1.png
    471
    494
    media_image1.png
    Greyscale


Regarding claim 11, Koide teaches the device of claim 1, Koide further discloses: An excitation method using the supersonic spindle described in claim 1, the excitation method comprising the steps of: vibrating the built-in spindle unit by the supersonic vibrator (vibrator #150 applies supersonic vibration through the horn #160 to spindle unit holder that has spindle #120 mentioned in paragraph 0039), so that the spindle and the bearing of the built-in spindle unit are vibrated at the same time (#150 vibrates #130 spindle unit that has both the spindle #120 with the machine tool #110 and the bearings #123, #124, thus they vibrate at the same time; Paragraph 0039); rotating the spindle by the driving part of the built-in spindle unit (#140 rotates main spindle shaft #120; Paragraph 0032-0033); and vibrating and rotating the machining tool disposed on the spindle at the same time (see Paragraph 0039-0041, where machine tool is rotated and vibrated), so that a workpiece is machined (Paragraph 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide (JP 10249684) in view of Kyung et al. (KR 100676854).
Regarding claim 3-4, the device of Koide substantially discloses the device of claim 1, except Koide fails to directly disclose: a magnetic levitation unit disposed between the housing and the built-in spindle unit to make the built-in spindle unit float inside the housing; and wherein the magnetic levitation unit includes an axially magnetic levitation unit and a radially magnetic levitation unit, wherein the axially magnetic levitation unit is arranged in an axial direction of the spindle between the housing and the built-in spindle unit, and the radially magnetic levitation unit is arranged in a radial direction of the spindle between the housing and the built-in spindle unit, and wherein the built-in spindle unit is spaced apart in the axial direction and in the radial direction inside the housing at predetermined intervals.
In the same field of endeavor, namely spindle devices, Kyung et al. teaches: a magnetic levitation unit (#50, #60, #70) disposed between the housing and the built-in spindle unit (magnetic units are between housing #10 and spindle unit #40) to make the built-in spindle unit float inside the housing (Page 3, where magnetic levitation unit suspends spindle #40); and wherein the magnetic levitation unit includes an axially magnetic levitation unit (#70) and a radially magnetic levitation unit (#50, #60), wherein the axially magnetic levitation unit is arranged in an axial direction (see fig. 2 and 3, where #70 axial magnetic bearings are in axial direction of #40) of the spindle between the housing and the built-in spindle unit (see fig. 2 and 3, magnetic units are between housing #10 and spindle unit #40), and the radially magnetic levitation unit is arranged in a radial direction (see fig. 2 and 3, where #50, #60 radial magnetic bearings are in radial direction of #40) of the spindle between the housing and the built-in spindle unit (see fig. 2 and 3, magnetic units are between housing #10 and spindle unit #40), and wherein the built-in spindle unit is spaced apart in the axial direction and in the radial direction inside the housing at predetermined intervals (see fig. 2-3, where spindle unit #40 is spaced apart from the housing #10 at predetermined intervals by the axial magnetic levitation unit #70 in the axial direction and by the radial magnetic levitation unit #50, #60 in the radial direction).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the built-in spindle unit (#160, #130) of Koide so that a magnetic levitation unit is disposed between the housing and the built-in spindle unit to make the built-in spindle unit float inside the housing; and wherein the magnetic levitation unit includes an axially magnetic levitation unit and a radially magnetic levitation unit, wherein the axially magnetic levitation unit is arranged in an axial direction of the spindle between the housing and the built-in spindle unit, and the radially magnetic levitation unit is arranged in a radial direction of the spindle between the housing and the built-in spindle unit, and wherein the built-in spindle unit is spaced apart in the axial direction and in the radial direction inside the housing at predetermined intervals as taught by Kyung et al. in order to reduce manufacturing costs of the unit due to not necessitating a cooling unit and reduce temperatures inside the spindle unit (Page 4), which may increase deterioration of the spindle and bearings thus affecting the efficiency of the spindle device system.

Regarding claim 5, the modified device of Koide substantially discloses claim 4, the modified device of Koide further discloses: wherein the axially magnetic levitation unit includes: a first axially magnetic levitation unit (#70; see annotated fig. below of Kyung et al.) arranged between the side of the spindle case, which directs the supersonic vibrator (first axially magnetic levitation unit of Kyung et al. will be arranged on the sides of vibrator #150 of Koide), and the inner surface of the housing opposed to the side (first axially magnetic levitation unit of Kyung et al. will be arranged between the side of the spindle case #130 of Koide and inner surface of housing #170 of Koide to direct #150 vibrator of Koide); and a second axially magnetic levitation unit (#70; see annotated fig. below of Kyung et al.) arranged between the side of the spindle case, which directs the machining tool, and the inner surface of the housing opposed to the side of the spindle case (second axially magnetic levitation unit of Kyung et al. will be arranged between the side of the spindle case #130 of Koide and inner surface of housing #170 of Koide to direct #110 machine tool of Koide in shaft #120 of Koide), which directs the machining tool.

    PNG
    media_image2.png
    468
    1297
    media_image2.png
    Greyscale


Regarding claim 6, the modified device of Koide substantially discloses claim 4, the modified device of Koide further discloses: wherein the radially magnetic levitation unit is arranged between the inner face of the housing in the radial direction and the outer surface of the spindle case in the radial direction (see fig. 2 and 3, where #50, #60 radial magnetic levitation unit is between inner face of housing #10 and outer surface of spindle case around #40 of Kyung et al.).

Regarding claim 12, the device of Koide substantially discloses the device of claim 11, except Koide fails to directly disclose: wherein the built-in spindle unit floats inside the housing by the magnetic levitation unit.
In the same field of endeavor, namely spindle devices, Kyung et al. teaches: wherein the built-in spindle unit floats inside the housing by the magnetic levitation unit (magnetic levitation units #50, #60 suspend built-in spindle #40 mentioned in Page 3).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the built-in spindle unit (#160, #130) of Koide so that the built-in spindle unit floats inside the housing by the magnetic levitation unit as taught by Kyung et al. in order to reduce manufacturing costs of the unit due to not necessitating a cooling unit and reduce temperatures inside the spindle unit (Page 4), which may increase deterioration of the spindle and bearings thus affecting the efficiency of the spindle device system.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide (JP 10249684) in view of Kim Joo-hyun (KR 101336524).
Regarding claim 8-9, the device of Koide substantially discloses the device of claim 1, except Koide fails to directly disclose: wherein the built-in spindle unit includes a preload adjusting part disposed between the spindle and the spindle case to adjust preload of the bearing, and wherein the preload adjusting part includes: a support part mounted on the inner surface of the spindle case; a contact part disposed between the bearing and the support part and getting in contact with an outer wheel of the bearing; and an elastic pressurizing part disposed at one side of the support part to pressurize the contact part; and wherein the support part includes: a support part body, which is fixed on the inner surface of the spindle case, and of which one end is bent at a specific angle; and an insertion groove recessed at the bent portion of the support part body so that one end of the elastic pressurizing part is inserted into the insertion groove.
In the same field of endeavor, namely spindle devices, Kim Joo-hyun teaches: wherein the built-in spindle unit includes a preload adjusting part (#10) disposed between the spindle and the spindle case (see fig. 1, where #10 will sit on and adjust bearings #124 of Koide) to adjust preload of the bearing (a preload is applied to the bearing #6 mentioned in Paragraph 0006-0008), and wherein the preload adjusting part includes: a support part (#1) mounted on the inner surface of the spindle case (housing is the spindle case, where preload adjusting part #10 will be inside the spindle case #130 of Koide); a contact part (#4) disposed between the bearing and the support part (see fig. 1, where #4 is between #1 support part and bearing #6) and getting in contact with an outer wheel (see fig. 1, where a section of #4 contacts outer surface of bearing #6) of the bearing; and an elastic pressurizing part (#5) disposed at one side of the support part (see fig. 1, where #5 is disposed on support part #1) to pressurize the contact part; and wherein the support part includes: a support part body (see annotated fig. below), which is fixed on the inner surface of the spindle case (support part body will be fixed to inner surface of spindle case #130 of Koide and example of fig. 2 shows #1 fixed on body of housing), and of which one end is bent at a specific angle (see annotated fig. below); and an insertion groove (see annotated fig. below) recessed at the bent portion of the support part body so that one end of the elastic pressurizing part is inserted into the insertion groove (see fig. 1, where #5 is inserted into bent portion of #1).

    PNG
    media_image3.png
    585
    781
    media_image3.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearings (#123) and built-in spindle unit of Koide so that the built-in spindle unit includes a preload adjusting part disposed between the spindle and the spindle case to adjust preload of the bearing, and wherein the preload adjusting part includes: a support part mounted on the inner surface of the spindle case; a contact part disposed between the bearing and the support part and getting in contact with an outer wheel of the bearing; and an elastic pressurizing part disposed at one side of the support part to pressurize the contact part; and wherein the support part includes: a support part body, which is fixed on the inner surface of the spindle case, and of which one end is bent at a specific angle; and an insertion groove recessed at the bent portion of the support part body so that one end of the elastic pressurizing part is inserted into the insertion groove as taught by Kim Joo-hyun in order to maintain the rigidity of the spindle in the bearings by applying a preload on the bearings and reducing the deterioration of the bearings.

Regarding claim 10, the modified device of Koide substantially discloses claim 9, the modified device of Koide further discloses: wherein the contact part includes: a bar-shaped first contact part body (see annotated fig. below of Kim Joo-hyun); and a second contact part body (see annotated fig. below of Kim Joo-hyun) extending in the direction of the support part from the first contact part (see fig. 1 of Kim Joo-hyun), wherein the second contact part body increases in thickness in the central direction of the spindle case so as to be thicker than the first contact part body (see annotated fig. below, where second part body has an increase of thickness and is thicker than first contact body of Kim Joo-hyun), wherein the side of the second contact part body in the direction of the support part gets in contact with the bent portion of the support part body (see fig. 1 of Kim Joo-hyun), and wherein a protrusion part (see annotated fig. below of Kim Joo-hyun) protrudes on the side of the second contact part body in the opposite direction of the support part to pressurize the outer wheel of the bearing (see annotated fig. below of Kim Joo-hyun, where protrusion part interacts and pressures outer wheel bearing of #6).

    PNG
    media_image4.png
    696
    781
    media_image4.png
    Greyscale

The modified device of Koide fails to directly disclose: and the contact part includes an insertion groove formed at a recessed portion thereof so that the other end of the elastic pressurizing part is inserted thereinto.
It would have been obvious to one having ordinary skill in the art at the time the invention was made have to the contact part (#4 of Kim Joo-hyun) include an insertion groove formed at a recessed portion identical to the insertion groove of the support part (#1 of Kim Joo-hyun) for the purpose of preventing the elastic pressurizing part from moving laterally and being bent, which will affect the preload to the bearing, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
	

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pause (DE 10308442) teaches magnetic bearings to suspend a shaft similar to the magnetic levitation units of the built-in supersonic spindle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722